PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

WOODLAND SHOPPING CENTER LIMITED PARTNERSHIP
(“SELLER”)

AND

PR WOODLAND LIMITED PARTNERSHIP
(“BUYER”)

December 29, 2005

 

--------------------------------------------------------------------------------



Purchase and Sale Agreement

Table of Contents

            Page   Article 1 Purchase and Sale                         Section
1.1   Agreement to Buy and Sell     1          Section 1.1.1     Fee, Easements,
Etc.     1          Section 1.1.2     Improvements     1          Section 1.1.3
    Personal Property     1          Section 1.1.4     Tenant Leases     2  
       Section 1.1.5     Contracts     2          Section 1.1.6     REA     2  
Section 1.2   Purchase Price     2   Section 1.3   Payment of Purchase Price    
2                   Article 2 Opening of Escrow                         Section
2.1   Escrow; Escrow Holder     3   Section 2.2   Escrow Instructions     3    
          Article 3 Actions Pending Closing                         Section 3.1
  Deliveries by Seller     3   Section 3.2   Buyer’s Review of Title and Survey
    4               Article 4 Representations and Warranties; Seller’s Covenants
                        Section 4.1   Seller’s Representations and Warranties  
  6          Section 4.1.1     Seller’s Knowledge     6          Section 4.1.2  
  Seller’s Specific Representations and Warranties     7          Section 4.1.3
    Seller’s Covenants     9   Section 4.2   Buyer’s Representations and
Warranties     10          Section 4.2.1     Formation     10          Section
4.2.2     Authority     10          Section 4.2.3     Requisite Action     10  
       Section 4.2.4     No Breach of Default     11          Section 4.2.5    
Patriot Act Compliance     11          Section 4.2.6     No Bankruptcy     11  
Section 4.3   Buyer’s Investigation     11   Section 4.4   Limit on Government
Contacts     12   Section 4.5   Change in Circumstance; Disclosure in Tenant
Estoppel     12   Section 4.6   Knowledge Regarding Seller’s Representations and
Warranties     13   Section 4.7   Limitation on Seller’s Liability     13  
Section 4.8   Survival of Obligations     13  

i

--------------------------------------------------------------------------------



 

Article 5 Closing                         Section 5.1   Deposits Into Escrow    
13          Section 5.1.1     Seller’s Deposits     13          Section 5.1.2  
  Buyer’s Deposits     14   Section 5.2   Closing Conditions of Buyer     15  
       Section 5.2.1     Pro Forma Title Policy     15          Section 5.2.2  
  Seller’s Representations and Warranties     15          Section 5.2.3    
Performance of Seller     15          Section 5.2.4     Tenant Estoppel
Certificates     15   Section 5.3   Closing Conditions of Seller     16  
       Section 5.3.1     Performance of Buyer     15          Section 5.3.2    
Buyer’s Representations and Warranties     16          Section 5.3.3     Buyer’s
Financial Condition     16   Section 5.4   Prorations     16          Section
5.4.1     Rent and Tenant Charges     16          Section 5.4.2     Real Estate
Taxes and Other Operating Expenses     18          Section 5.4.3     Utilities  
  18          Section 5.4.4     Reimbursable Lease Expenses     18  
       Section 5.4.5     Reconciliation     19          Section 5.4.6    
Maintenance of Books and Records     19   Section 5.5   Payment of Closing Costs
    19          Section 5.5.1     Seller’s Costs     19          Section 5.5.2  
  Buyer’s Costs     19   Section 5.6   Closing of Escrow     19          Section
5.6.1     Closing Agent     19          Section 5.6.2     Closing     19  
       Section 5.6.3     Recordation and Deliveries     20   Section 5.7  
Failure to Close; Cancellation     20   Section 5.8   Breach of Agreement     20
         Section 5.8.1     Liquidated Damages     20          Section 5.8.2    
Buyer’s Remedies     21   Section 5.9   Possession     21                  
Article 6 Additional Agreements of the Parties                         Section
6.1   Condemnation     21   Section 6.2   Damage or Destruction     21   Section
6.3   Private Roads Notice     22   Section 6.4   Confidentiality     22  
Section 6.5   Publicity     22   Section 6.6   Letters of Credit     22  

ii

--------------------------------------------------------------------------------



 

Article 7 General Provisions                         Section 7.1   Counterparts
and Facsimile Signatures     23   Section 7.2   Entire Agreement     23  
Section 7.3   Legal Advice; Neutral Interpretation; Headings     23   Section
7.4   Choice of Law     23   Section 7.5   Severability     23   Section 7.6  
Waiver of Covenants, Conditions or Remedies     23   Section 7.7   Exhibits and
Schedules     24   Section 7.8   Amendment     24   Section 7.9   Relationship
of Parties     24   Section 7.10   No Third-Party Benefit     24   Section 7.11
  Time of the Essence     24   Section 7.12   Assignment     24   Section 7.13  
Attorney’s Fees     24   Section 7.14   Brokers     25   Section 7.15   Manner
of Giving Notice     25   Section 7.16   Mutual Waivers of Jury Trial and
Certain Damages     27   Section 7.17   1031 Exchange     27   Section 7.18   No
Recordation     27   Section 7.19   ERISA     27   Section 7.20   Survival    
28  

iii

--------------------------------------------------------------------------------



 

EXHIBITS AND SCHEDULES

Exhibits

Exhibit A Description of Land     Exhibit B Promissory Note     Exhibit C-1
Letter of Credit     Exhibit C-2 Second Letter of Credit     Exhibit D
[Intentionally Omitted]     Exhibit E As-Is Certificate of Buyer     Exhibit F
Form of Deed     Exhibit G Form of Bill of Sale     Exhibit H Form of Assignment
and Assumption of Leases     Exhibit I Form of Assignment and Assumption of REA
    Exhibit J Form of Assignment and Assumption of Contracts     Exhibit K Form
of Buyer’s ERISA Certificate

Schedules

Schedule 1.1.3 Personal Property     Schedule 4.1.2(e) List of Leases    
Schedule 4.1.2(f) REAs     Schedule 4.1.2(g) Litigation     Schedule 4.1.2(h)
Contracts and Miscellaneous Agreements     Schedule 4.1.2(k) Environmental
Matters     Schedule 5.4.4 Reimbursable Lease Expenses

iv

--------------------------------------------------------------------------------



 

DEFINED TERMS

     “Agreement” is defined in the preamble to this Agreement.

     “As-Is Certificate” is defined in Section 4.3 of this Agreement.

     “Assignment and Assumption of Contracts” is defined in Section 5.1.1(e) of
this Agreement.

     “Assignment and Assumption of Leases” is defined in Section 5.1.1(c) of
this Agreement.

     “Assignment and Assumption of REA” is defined in Section 5.1.1(d) of this
Agreement.

     “Bill of Sale” is defined in Section 5.1.1(b) of this Agreement.

     “Buyer” is defined in the preamble to this Agreement.

     “Cash Portion of the Purchase Price” is defined in Section 1.3(a) of this
Agreement.

     “Closing” is defined in Section 2.2 of this Agreement.

     “Closing Date” is defined in Section 2.2 of this Agreement.

     “Closing Documents” is defined in Section 3.2.2(a) of this Agreement

     “Construction Contracts” is defined in Section 4.1.3(a) of this Agreement.

     “Contested Matter” is defined in Section 4.6 of this Agreement.

     “Contracts” is defined in Section 1.1.5 of this Agreement.

     “Deed” is defined in Section 5.1.1(a) of this Agreement.

     “deemed to know” is defined in Section 3.2.2 of this Agreement.

     “Delinquent Rent” is defined in Section 5.4.1(c) of this Agreement.

     “Designated Representatives” is defined in Section 4.1.1.

     “Effective Date” is defined in the preamble to this Agreement.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “ERISA Certificate” is defined in Section 5.1.2(d) of this Agreement.

     “Escrow” is defined in Section 2.1 of this Agreement.

     “Escrow Holder” is defined in Section 1.3(a) of this Agreement.

Defined Terms, Page 1

--------------------------------------------------------------------------------



 

     “Excluded Property” is defined in Section 1.1.3 of this Agreement.

     “Improvements” is defined in Section 1.1.2 of this Agreement.

     “Internal Revenue Code” is defined in Section 5.1.1(g) of this Agreement.

     “Land” is defined in Section 1.1.1 of this Agreement.

     “Laws” is defined in Section 3.2.3 of this Agreement.

     “Letter of Credit” is defined in Section 1.3(a) of this Agreement.

     “List of Leases” is defined in Section 4.1.2(e) of this Agreement.

     “Monthly Rent” is defined in Section 5.4.1(a) of this Agreement.

     “Notice” is defined in Section 7.15 of this Agreement.

     “On-Site Property Manager” is defined in Section 4.1.1 of this Agreement.

     “Personal Property” is defined in Section 1.1.3 of this Agreement.

     “Plans” shall mean employee benefit plans, as defined in Section 3(3) of
ERISA.

     “PTE 90-1” shall mean Prohibited Transaction Exemption 90-1 granted by the
U.S. Department of Labor.

     “Pro Forma Title Commitment” is defined in Section 3.2.1 of this Agreement.

     “Promissory Note” is defined in Section 1.3(a) of this Agreement.

     “Property” is defined in Section 1.1 of this Agreement.

     “Property Claims” is defined in Section 4.3 of this Agreement.

     “Proration Date” is defined in Section 5.4 of this Agreement.

     “Purchase Price” is defined in Section 1.2 of this Agreement.

     “Prudential” is defined in Section 5.3.4 of this Agreement.

     “REA” is defined in Section 4.1.2(f) of this Agreement.

     “Reconciliation” is defined in Section 5.4.1(b)(2) of this Agreement.

     “Reimbursable Lease Expenses” is defined in Section 5.4.4 of this
Agreement.

     “Release” is defined in Section 6.3 of this Agreement.

     “Rent” is defined in Section 5.4.1(c) of this Agreement.

 

Defined Terms, Page 2

--------------------------------------------------------------------------------



 

     “Second Letter of Credit” is defined in Section 4.1.3(b) of this Agreement.

     “Second Promissory Note” is defined in Section 4.1.3(b) of this Agreement.

     “Seller” is defined in the preamble to this Agreement.

     “Seller Parties” is defined in Section 1 of the As-Is Certificate attached
as Exhibit E to this Agreement.

     “Seller’s Manager” shall mean The Taubman Company LLC.

     “Seller’s Non-Foreign Affidavit” is defined in Section 5.1.1(g) of this
Agreement.

     “Separate Account” shall mean a pooled separate account of Prudential.

     “Survey” is defined in Section 3.2.1 of this Agreement

     “Tenant Charges” is defined in Section 5.4.1(b) of this Agreement.

     “Tenant Leases” is defined in Section 1.1.4 of this Agreement.

     “Title Company” is defined in Section 3.2.1 of this Agreement.

     “to Seller’s knowledge” is defined in Section 4.1.1 of this Agreement.

     “Transaction” is defined in Recital B of this Agreement.

     “Woodland Shopping Center” is defined in Recital A of this Agreement.

Defined Terms, Page 3

--------------------------------------------------------------------------------



     PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
December 29, 2005 (the “Effective Date”), by and between WOODLAND SHOPPING
CENTER LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”), and PR
WOODLAND LIMITED PARTNERSHIP, a Delaware limited partnership (“Buyer”).

RECITALS:

             A.   Seller is the owner of certain improved real property located
in the City of Kentwood, County of Kent, State of Michigan, which is more
particularly described in Exhibit A attached hereto and which comprises a
portion of the retail shopping mall commonly known as “Woodland Shopping
Center.”

                 B.   Buyer desires to purchase the Property (defined below),
and Seller desires to sell the Property, on the terms and conditions contained
in this Agreement. The parcels of land upon which the department stores at
Woodland Shopping Center are located, and the related improvements and personal
property, are not a part of the Property. The transaction contemplated by this
Agreement is hereinafter referred to as the “Transaction.”

             In consideration of the mutual covenants and agreements contained
in this Agreement, Buyer and Seller agree as follows:

ARTICLE 1 PURCHASE AND SALE

             1.1  Agreement to Buy and Sell. Subject to all of the terms and
conditions of this Agreement, Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase from Seller, the following (collectively, the
“Property”):

                              1.1.1  Fee, Easements, Etc. All of Seller’s fee
interest in and to the real property described on Exhibit A attached hereto,
together with all of Seller’s right, title and interest in and to all easements,
privileges and other rights appurtenant thereto (collectively, the “Land”);

                              1.1.2  Improvements. All of Seller’s right, title
and interest in and to all improvements, structures, equipment and fixtures
located on or under the Land (collectively, the “Improvements”);

 

--------------------------------------------------------------------------------

 

                              1.1.3  Personal Property. All of Seller’s right,
title and interest in and to (a) all tangible personal property, if any, located
on or affixed to the Land and Improvements and used in connection with the
ownership, operation or maintenance of the Property including, without
limitation, those items described on Schedule 1.1.3 attached hereto also
including all signs and all gift certificate equipment, and (b) all intangible
personal property, if any, owned by Seller that pertains to the ownership,
maintenance, use or operation of the Property including, without limitation, to
the extent assignable, all licenses, permits, certificates of occupancy,
approvals, plans and specifications, warranties, guarantees, development
approvals and rights, Seller’s rights to the internet domain name used for the
Property,utility escrow accounts, utility deposits, phone numbers, and all of
Seller’s right, title and interest, if any, in and to any trade names or trade
or service marks used solely in connection with the Property including, without
limitation, the name “Woodland Shopping Center” (collectively, “Personal
Property”), but excluding the Excluded Property (defined below). As used herein,
“Excluded Property” means (i) claims, causes of action and actions relating to
matters arising or accruing prior to Closing, (ii) any books, computer software,
records or files (whether in a printed or electronic format) that consist of or
contain any of the following: appraisals; budgets (other than the budget for the
calendar year in which the Closing occurs); strategic plans; internal analyses;
information regarding the marketing of the Property for sale; submissions
relating to obtaining internal authorization for the sale of the Property by
Seller or any direct or indirect owner of any beneficial interest in Seller;
attorney and accountant work product; attorney-client privileged documents;
internal correspondence of Seller, any direct or indirect owner of any
beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential, and (iii) computer programs, software, and the
like; provided, however, that the Excluded Property described in clause (ii)
shall not prevent Buyer from receiving copies of or using any of the
afore-described items, rights, claims or the like which are reasonably necessary
for the following purposes: (A) to evidence, support and/or substantiate
historical leasing, operation and maintenance of the Woodland Shopping Center
and/or the expenses and revenues thereof, and/or (B) to support the continued
leasing, operation and maintenance of the Woodland Shopping Center, and/or the
determination and substantiation of future billings, allocations and
responsibilities on account of common area expenses, taxes and other charges
related to the Woodland Shopping Center;

                              1.1.4  Tenant Leases . All of Seller’s right,
title, and interest in and to any leases, licenses for occupancy or other
agreements demising space in or providing for the use or occupancy of any
portion of the Property together with all amendments, modifications, supplements
and guaranties associated therewith (collectively, the “Tenant Leases”);

                              1.1.5  Contracts. All of Seller’s right, title and
interest in and to, to the extent assignable, service contracts, maintenance
agreements, construction contracts, warranties, guaranties, development
agreement, and all other contracts and agreements relating to the Property
(including agreements with governmental authorities), together with all
amendments, modifications, supplements and guaranties associated therewith,
which continue in full force and effect beyond the Closing, excluding the
property management agreement between Seller and Seller’s Manager, the REA (as
defined below), and Tenant Leases (collectively, the “Contracts”); and

                              1.1.6  REA. All of Seller’s right, title, and
interest in and to the REA.

                 1.2  Purchase Price. The total purchase price to be paid by
Buyer to Seller for the Property shall be the sum of One Hundred Seventy-Seven
Million Three Hundred Eighty-Six Thousand Dollars ($177,386,000) (the “Purchase
Price”), subject to adjustment as provided herein.

                 1.3  Payment of Purchase Price. On or before 2:30 p.m. (Detroit
time) on the Closing Date (defined below), Buyer shall pay the Purchase Price by
depositing the following with Commonwealth Land Title Insurance Company (“Escrow
Holder”), having its office at 1050 Wilshire Drive, Suite 310, Troy, Michigan
48084, Attention: Maxine Lievois:

2

--------------------------------------------------------------------------------



 

                                           (a)  a promissory note for the sum of
Eighty-Five Million Four Hundred Thousand Dollars ($85,400,000.00) in the form
attached hereto as Exhibit B (the “Promissory Note”) and a standby letter of
credit from Wells Fargo Bank, N.A. in the amount of the principal and interest
due under the Promissory Note, in the form attached hereto as Exhibit C-1 or as
otherwise satisfactory to Seller, which letter of credit must be presentable for
payment in either Chicago, Illinois or San Francisco, California (the “Letter of
Credit”); and

                                           (b)  a second promissory note for the
sum of Nine Million Dollars ($9,000,000.00) (the “Second Promissory Note”) and a
second standby letter of credit from Wells Fargo Bank, N.A. in the form attached
hereto as Exhibit C-2 or as otherwise satisfactory to Seller in the amount of
the principal and interest due under the Second Promissory Note (the “Second
Letter of Credit”). The Second Promissory Note shall be identical to the
Promissory Note, except for (i) the differences in amount, (ii) the right of the
holder of the Second Promissory Note to assign its rights to Woodland Investment
Associates Limited Partnership and for the right of Woodland Investment
Associates Limited Partnership to assign its rights to Taubman Realty Group
Limited Partnership, and (iii) the interest rate; and

                                           (c)  an amount of money equal to (A)
the Purchase Price, minus (B) the original principal amounts of the Promissory
Note and the Second Promissory Note, plus or minus (C) the adjustments to the
Purchase Price by reason of the pro rations provided for herein (the “Cash
Portion of the Purchase Price”). The Cash Portion of the Purchase Price will be
deposited with the Escrow Holder by wire transfer of immediately available
federal funds.

                 1.4  Letters of Credit. Seller agrees that a draw may be made
under either of the aforesaid Letters of Credit upon default being made by Buyer
under the Promissory Note which such Letter of Credit secures, and if such
default is not the failure to pay the applicable Promissory Note on its maturity
then (and only then) after Buyer shall have failed to cure such default within
two (2) business days after notice of such default shall have been given to
Buyer. No notice or cure period shall be required for Seller to draw under a
Letter of Credit if Buyer’s default is the failure of Buyer to pay the related
Promissory Note on its maturity; provided, however, that Seller agrees that as a
courtesy to Buyer, it shall endeavor to give Buyer telephonic notice of a
default for failure to pay upon maturity of the Promissory Note prior to drawing
upon the Letter of Credit in connection with such default. Seller further agrees
that, upon payment in full by Buyer of all amounts due under a Promissory Note,
Seller shall simultaneously surrender the Letter of Credit securing such
Promissory Note.

ARTICLE 2 OPENING OF ESCROW

             2.1  Escrow; Escrow Holder. By execution hereof, an escrow (the
“Escrow”) shall be opened with Escrow Holder.

                 2.2  Escrow Instructions. The terms and conditions set forth in
this Agreement shall constitute both an agreement between Seller and Buyer and
escrow instructions for Escrow Holder. Seller and Buyer shall execute and
deliver to Escrow Holder any separate or additional escrow instructions
requested by Escrow Holder which are consistent with the terms of this
Agreement. Any separate or additional instructions shall not modify or amend the
provisions of this Agreement unless otherwise expressly set forth by mutual
consent of Buyer and Seller. As used in this Agreement, “Closing” shall mean the
release of the closing documents described in Article 5 below and the payment of
the Purchase Price, and the “Closing Date” shall mean the Effective Date.

3

--------------------------------------------------------------------------------



ARTICLE 3 ACTIONS PENDING CLOSING

             3.1  Deliveries by Seller. Seller has previously delivered or
otherwise made available to Buyer various documents, reports and other
information regarding the Property. From time to time hereafter, Seller shall
deliver or make available to Buyer such other information, analyses and reports
which are in Seller’s possession or control as Buyer may from time to time
request (except for the Excluded Property).

                 3.2  Buyer’s Review of Title and Survey.

                              3.2.1  Title Report; Survey. Buyer acknowledges
receipt and approval of a pro forma title policy for title insurance (the “Pro
Forma Title Policy”) issued by Commonwealth Land Title Insurance Company (the
“Title Company”) and copies of all documents referred to in Schedule B thereof.
Furthermore, Buyer acknowledges receipt and approval of the ALTA survey of the
Land and the Improvements prepared by Chettleburgh & Associates, dated October
12, 2005, as updated from time to time (“Survey”).

                              3.2.2  Definition of “deemed to know”. As used in
this Agreement, the phrase “deemed to know” (or words of similar import) shall
have the following meaning:

                   (a)  Buyer shall be “deemed to know” of the existence of a
fact or circumstance to the extent that:

                      (i)  any Buyer’s Representatives (as that term is defined
in Exhibit E attached hereto) has actual knowledge of such fact or circumstance,
or

                      (ii)  such fact or circumstance is disclosed by this
Agreement, any of the documents and instruments executed and delivered by Buyer
or Seller pursuant to the terms of this Agreement or otherwise in connection
with the Transaction or this Agreement (collectively, the “Closing Documents”) ,
the documents delivered or made available to Buyer in connection with the
Transaction, any estoppel certificate executed by any tenant of the Property or
any party to the REA and delivered to any Buyer’s Representative, or the results
of any examinations, inspections, investigations, tests, studies, analyses,
appraisals, evaluations and/or investigations prepared by or for or otherwise
obtained by any Buyer’s Representatives in connection with Buyer’s due
diligence.

                   (b)  Buyer shall be “deemed to know” that any Seller’s
representation or warranty is untrue, inaccurate or incorrect to the extent
that:

                      (i)  any Buyer’s Representative has actual knowledge of
information which is inconsistent with such Seller’s Warranty, or

 

4

--------------------------------------------------------------------------------



                      (ii)  this Agreement, the Closing Documents executed by
Seller, the documents delivered or made available to Buyer in connection with
the Transaction, any estoppel certificate executed by any tenant of the Property
or any party to the REA and delivered to any Buyer’s Representative, or any or
the results of any examinations, inspections, investigations, tests, studies,
analyses, appraisals, evaluations and/or investigations prepared by or for or
otherwise obtained by any Buyer’s Representatives in connection with Buyer’s due
diligence contains information which is inconsistent with such Seller’s
representation or warranty.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES; SELLER’S COVENANTS

             4.1  Seller’s Representations and Warranties. Seller makes the
representations and warranties to Buyer set forth in this Section 4.1, each of
which shall survive Closing as provided in Section 4.6 below:

                              4.1.1  Seller’s Knowledge. The words “to Seller’s
knowledge” and other references to Seller’s knowledge as used in this Agreement
means the actual knowledge (excluding, e.g., imputed or constructive knowledge)
of either of Larry Frank and Michael Cleary (collectively, the “Designated
Representatives”), it being understood that the Designated Representatives shall
not personally be liable for any inaccurate or incomplete statement or
information, and it being represented by Seller that Messrs. Frank and Cleary
currently have substantial responsibility with respect to the sale of the
Property and are currently the employees of The Prudential Insurance Company of
America and The Taubman Company, respectively, to whom relevant information
regarding the sale of the Property is being furnished. Notwithstanding the
foregoing, Seller acknowledges that (a) the Designated Representatives have
requested that Jay Botsch (the “On-Site Property Manager”) review the
representations and warranties set forth in Section 4.1.2 in order to verify the
accuracy thereof, and (b) on or about the date hereof, one of the Designated
Representatives have discussed such representations and warranties with the
On-Site Property Manager and have received advice from the On-Site Property
Manger that he agrees with such representations and warranties; provided,
however, except for information expressly disclosed to such Designated
Representative by the On-Site Property Manager during the conversation described
in clause (b), the On-Site Property Manager’s knowledge regarding the Property
or the subject matter of Seller’s representations and warranties shall under no
circumstances be imputed to Seller or the Designated Representatives and Seller
have no liability or responsibility therefor.

                              4.1.2  Seller’s Specific Representations and
Warranties. Seller makes the following representations and warranties, as of the
Effective Date:

5

--------------------------------------------------------------------------------



 

               (a)  Seller is a duly organized and validly existing limited
partnership under the laws of the State of Delaware.

                   (b)  Seller has the limited partnership power and authority
to own the Property and to consummate the Transaction. This Agreement and all
instruments, documents and agreements to be executed by Seller in connection
herewith are, or when delivered shall be, duly authorized, executed and
delivered by Seller and are, or when delivered shall be, valid, binding and
enforceable obligations of Seller.

                   (c)  All consents have been, or will be by Closing, obtained
which may be required under Seller’s governing documents in connection with
Seller’s execution, delivery and performance of this Agreement, the instruments
and documents referenced herein, and the consummation of the Transaction, and no
further consent of any other party is required unless the failure to obtain the
consent will not have a material adverse affect on the value of the Property.

                   (d)  Seller has not received any written notice of (i)
pending condemnation proceedings affecting the Property or any part thereof
(subject to the reservation of land as provided in the Amended and Restated
Development Agreement described on Schedule 4.1.2(h), or (ii) any proposed
proceeding for the rezoning of the Property or any portion thereof, or (iii) any
proposed moratorium or curtailment of utility services to the Property. Seller
has notified Consumers Energy that Consumers Energy will begin providing
electricity to the Property on March 1, 2006.

                   (e)  The list of leases (“List of Leases”) for the Property
which is attached hereto as Schedule 4.1.2(e), is true and correct in all
material respects as of the date shown thereon (except for any tenants whose
leases may be included in the “Contracts” described on Schedule 4.1.2(h)). The
foregoing is not intended (and shall not be construed), however, as a
representation by Seller of the parties that are in actual possession of any
portion of the Property since there may be subtenants, licensees or assignees
that are in possession of portions of the Property of which Seller may not be
aware. Seller does not represent or warrant that any particular Lease or Leases
will be in force or effect on the Closing Date or that the tenants will have
performed their obligations thereunder. Seller has not received any written
notice of default under any Tenant Lease which has not been cured and Seller has
not received written notice of any claims or defenses which have been asserted
against Seller by any tenant under any Tenant Lease.

                   (f)  Schedule 4.1.2(f) identifies the original Operating
Agreement, dated March 26, 1966, by and among Woodland Shopping Center, Inc.,
Sears, Roebuck and Co., and J.C. Penney Company, and all of the amendments,
modifications and supplements thereto (collectively, the “REA”). Seller
represents that the current annual common area contribution by the ground lessee
of the so-called Kohl’s Parcel on account of road maintenance is approximately
$6,400 for the 2005 calendar year. Seller has not received any written notice of
default under the REA which has not been cured and Seller has not received
written notice of any claims or defenses which have been asserted by a party to
the REA against Seller. To Seller’s knowledge, no other party is in material
default under the REA.

6

--------------------------------------------------------------------------------



 

                   (g)  Except as set forth on Schedule 4.1.2(g), Seller has not
received a written notice of any pending litigation against Seller related to
the Property or any pending litigation relating to the Property. As to the
matters set forth on Schedule 4.1.2(g), Seller shall remain solely liable for
the defense of the same and for any adverse decision that may be rendered
thereon, which obligation shall survive Closing without limitation and shall not
be subject to the limitations set forth in Section 4.5 of this Agreement. Seller
is not the subject of any reorganization, liquidation, dissolution, receivership
or other actions or proceedings under the United States Bankruptcy Code, 11
U.S.C. §§ 101, et seq., or any other municipal, county, state, or federal
statutes, codes, ordinances, laws, rules, or regulations affecting the rights of
debtors and/or creditors generally, whether voluntary or involuntary and
including, without limitation, proceedings to set aside or avoid any transfer of
any interest in property or obligations, whether denominated as a fraudulent
conveyance, preferential transfer or otherwise, or to recover the value thereof
or to charge, encumber or impose a lien thereon.

                   (h)  A list of all Contracts which will be binding on the
Buyer as the owner of the Property after Closing is attached hereto as Schedule
4.1.2(h). Seller has not received nor sent a written notice of default under any
Contract, which has not been cured.

                   (i)  Seller has not entered into any contract (other than
this Agreement) or option agreement for the sale of (or a preferential purchase
right for) the Property, or any portion thereof, that remains in effect.

                   (j)  Seller has not granted a security interest or lien which
currently encumbers the Personal Property and which will continue to encumber
the Personal Property after the Closing.

                   (k)  Except as may be set forth in the environmental reports
and other material delivered or made available to Buyer, including without
limitation those identified on Schedule 4.1.2(k) hereto, Seller has received no
written notice that the Property is in violation of any Laws applicable to the
Property with respect to hazardous or toxic substances, which violation has not
been corrected.

                   (l)  There are no currently pending real estate tax appeals
relating to the Property.

                   (m)  The documents delivered or made available to Buyer in
connection with the Transaction contain true, correct and complete copies of all
Contracts, Leases, the REA, a rent roll and any notices of landlord default
given by tenants at the Property. The documents heretofore delivered or
otherwise made available to Buyer prior to Closing (i) include all documents
used by Seller in the day-to-day operations and management of the Property, and
(ii) are the same documents used in connection with (A) the performance by
Seller of its fiduciary obligations to its clients and investors, and (B) the
preparation of financial statements and reports submitted to the clients and
investors of Seller.

                   (n)  Seller is not a party to nor bound by any collective
bargaining agreement covering employees assigned to the Property. Seller has no
employees at the Property, all of such employees being employees of the Seller’s
property manager.

7

--------------------------------------------------------------------------------



 

               (o)  Seller has not received any written notice from any
governmental authority with respect to the violation of any zoning law or
ordinance applicable to the Property which has not been cured by Seller.

                   (p)  The Property constitutes all of the real estate owned by
Seller in the immediate vicinity of the Woodland Shopping Center.

                   (q)  The gift certificate program for the Property is
administered by a third party and Buyer shall have no monetary obligation for
honoring of gift certificates or cards purchased prior to Closing.

                 4.1.3  Seller’s Covenants. Seller agrees with Buyer as follows:

                   (a)  Seller entered into a Construction Contract, dated
February 1, 2005, with Clark Construction Company which is listed on Schedule
4.1.2(h) relating to certain site work for the theater and restaurant expansion
and a Construction Contract, dated September 15, 2005, with Midstate Security
Inc., also listed on Schedule 4.1.2(h), for the installation of certain security
equipment (the “Construction Contracts”). At this point in time punch-list items
remain to be completed under the Construction Contracts and, as a result, (A)
Seller shall (i) not assign the Construction Contracts to Buyer at the Closing,
(ii) cause the remainder of such work described in the Construction Contracts to
be completed in a lien free condition and free of claims by the applicable
contractor and in accordance with the applicable express requirements of any
leases to which such work applies, (iii) pay the contractors all amounts due it
under the applicable Construction Contract when such amounts are due, (iv) pay
in full all contractors who performed work under any of the Construction
Contracts and cause all liens and such claims arising from any of such work to
be satisfied, insured over, or bonded over, and (iv) assign Seller’s rights
under the applicable Construction Contract to Buyer upon completion of the
contractor’s work, and (B) Buyer shall reasonably cooperate with Seller with
respect to Seller’s efforts to have the work completed and, in that regard, any
work to be performed after Closing shall be done so in accordance with the
applicable construction contract. Seller shall request that the contractors name
Buyer as an additional insured under the liability insurance policies required
to be carried by the contractors under the Construction Contracts. Seller
represents that it has paid the $400,000 contribution referenced in the Amended
and Restated Development Agreement dated November 15, 2005 with the County of
Kentwood. The obligations of Seller under this Section 4.1.3(a) shall not be
subject to the limitations set forth in Section 4.5 of this Agreement.

                   (b)  Prior to Closing, Seller shall prepay the outstanding
amount owed under certain leases with Comerica Bank which are due in 2006 for
Christmas décor which is included in the Personal Property. It is anticipated
that the amount of the prepayment will be One Hundred Four Thousand Six Hundred
Five Dollars ($104,605). Seller shall be entitled to a credit with respect to
the Purchase Price for the amount of this prepayment. Seller has included all
previous years’ payments under the aforesaid leases in the common area
maintenance expenses for the Property, included the above prepayment amount in
the projected 2006 common area maintenance expenses, and would have included
such amount in the 2006 common area maintenance expenses if Seller owned the
Property in the year 2006.

 

8

--------------------------------------------------------------------------------



 

             4.2  Buyer’s Representations and Warranties. Buyer makes the
following representations and warranties to Seller, each of which shall survive
Closing as provided in Section 4.6 below:

                              4.2.1  Formation. Buyer is a duly organized,
validly existing corporation in good standing under the laws of the Commonwealth
of Pennsylvania.

                              4.2.2  Authority. Buyer has the power and
authority to own the Property and to consummate the Transaction. This Agreement
and all instruments, documents and agreements to be executed by Buyer in
connection herewith are, or when delivered shall be, duly authorized, executed
and delivered by Buyer and are, or when delivered shall be, valid, binding and
enforceable obligations of Buyer. Buyer shall deliver to Seller any documents
reasonably requested by Seller evidencing that Buyer has the power and authority
to enter into this Agreement and to consummate the transactions hereunder.

                              4.2.3  Requisite Action. As of the Closing Date,
all requisite action will have been taken by Buyer and all requisite consents
will have been obtained in connection with Buyer’s execution, delivery and
performance of this Agreement, the instruments and documents referenced herein,
and the consummation of the Transaction.

                              4.2.4  No Breach or Default. Neither the execution
of this Agreement nor the consummation of the Transaction shall result in a
material breach of or constitute a material default under any agreement,
document, instrument or any other obligation to which Buyer is a party or to
which Buyer may be bound or affected, or under any Law or any writ, injunction,
order or decree of any court or governmental body, applicable to Buyer.

                              4.2.5  Patriot Act Compliance. Buyer is not
acting, directly or indirectly for, or on behalf of, any person, group, entity
or nation named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and is not
engaging in this Transaction, directly or indirectly, on behalf of, or
instigating or facilitating this Transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation.

                              4.2.6  No Bankruptcy. Buyer is not the subject of
any reorganization, liquidation, dissolution, receivership or other actions or
proceedings under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
or any other municipal, county, state, or federal statutes, codes, ordinances,
laws, rules, or regulations affecting the rights of debtors and/or creditors
generally, whether voluntary or involuntary and including, without limitation,
proceedings to set aside or avoid any transfer of any interest in property or
obligations, whether denominated as a fraudulent conveyance, preferential
transfer or otherwise, or to recover the value thereof or to charge, encumber or
impose a lien thereon.

                 4.3  Buyer’s Investigation. Except as explicitly set forth in
this Agreement, there are no representations or warranties of any kind
whatsoever, express or implied, made by Seller or its agents or representatives
in connection with this Agreement, the purchase of the Property by Buyer, the
physical condition or profitability of the Property or whether the Property
complies with applicable laws or is appropriate for Buyer’s intended use, or any
other fact or matter whatsoever, whether pertaining to Seller, the Property or
otherwise; (b) as of the Effective Date Buyer has fully investigated the
Property to its satisfaction; (c) except as explicitly set forth in this
Agreement, Buyer is not relying on any statement or representation of Seller,
its agents or its representatives or on any information supplied by Seller, its
agents or its representatives; and (d) subject to the foregoing, Buyer, in
entering into this Agreement and in completing its purchase of the Property, is
relying entirely on its own investigation of the Property based on its extensive
experience in and knowledge of real property similar to the Property and Buyer’s
decision of whether to purchase the Property on the terms and conditions hereof
shall be made solely and exclusively in reliance on Buyer’s own review,
inspection and investigation of the Property and of materials, documents,
information and studies relating to the Property (including, without limitation,
Buyer’s inspection or physical testing).

 

9

--------------------------------------------------------------------------------



 

     Without limiting the generality of the foregoing, except for the
representations, covenants and warranties of Seller set forth in Section 4.1
above and except for any representations and warranties made by Seller or any of
the other Seller Parties for the benefit of the Buyer in the Closing Documents,
Buyer hereby acknowledges and agrees that it is purchasing the Property in its
present “AS-IS/WHERE-IS” condition and with all defects and, neither Seller nor
any employee or agent of Seller has made or will make, either expressed or
implied, any representations, guarantees, promises, statements, assurances or
warranties or any kind concerning any of the following matters: (i) the
suitability or condition of the Property for any purpose or fitness for a
particular use, (ii) the profitability of owning, developing, operating and/or
improving the Property, (iii) the physical condition of the Property, (iv) the
rentals, income, costs, or expenses thereof, (v) water utility availability or
use restrictions, (vi) geologic/seismic conditions, soil and terrain stability,
or drainage, (vii) sewer, septic and well systems and components, or (viii) any
other past, present or future matter relating to the Property which may affect
the Property or its current or future use, habitability, value or desirability,
or (ix) any other fact or matter, or (x) any warranty of merchantability or
fitness for a particular purpose. Except for Seller’s representations and
warranties set forth in Section 4.1 above and any representations and warranties
made by Seller or any of the other Seller Parties for the benefit of the Buyer
in the Closing Documents, Buyer and anyone claiming by, through or under Buyer
hereby fully and irrevocably releases Seller, Seller’s partners and their
respective employees, officers, directors, representative, agents, successors
and assigns from any and all claims (“Property Claims”) that such parties may
now have or hereafter acquire against such person and entities for any costs,
loss, liability, damage, expense, demand, or cause of action arising from or
relating to any condition of the Property including any construction defects,
errors or omissions, compliance with Laws, environmental matters or any other
condition or circumstance affecting the Property, its use or operation or any
portion thereof. This release includes Property Claims of which Buyer is
presently unaware or which Buyer does not presently suspect to exist in its
favor which, if known by Buyer, would materially affect Buyer’s release of
Seller; provided that this waiver does not limit Buyer’s rights with respect to
third party claims as expressly set forth in Section 5 of the As-Is Certificate.

     Buyer specifically waives any statutory or common law right it may have to
receive disclosures from Seller, including, without limitation, any disclosures
as to the Property’s location within any area designated as a special flood
hazard area, dam failure inundation area, earthquake fault zone, seismic hazard
zone, high fire severity area or wildland fire area, by any federal, state or
local agency. Buyer hereby specifically acknowledges that Buyer has carefully
reviewed this subsection and discussed its import with legal counsel and that
the provisions of this subsection are a material part of this Agreement for
Seller.

 

10

--------------------------------------------------------------------------------



 

     Buyer shall deliver to Seller at the Closing a certificate in the form of
Exhibit E attached hereto (the “As-Is Certificate”).

             4.4 Knowledge Regarding Seller’s Representations and Warranties. To
the extent that Buyer knows or is deemed to know that any warranty or
representation made by Seller in Section 4.1 above or any representations and
warranties made by Seller or any of the other Seller Parties for the benefit of
the Buyer in the Closing Documents is untrue or inaccurate in any material
respect prior the Closing Date, then Seller shall not be deemed to have breached
such representation or warranty, Buyer shall be deemed to have waived any cause
of action or claim for damages against Seller arising out of Seller’s breach of
such specific warranty or representation, and such representation shall be
deemed modified to reflect Buyer’s knowledge or deemed knowledge, as the case
may be. If Buyer receives an estoppel certificate from one or more of the
tenants or parties to the REA after the date hereof, the representations and
warranties set forth in Section 4.1.2(e), Section 4.1.2(f) and Section 4.1.2(m),
as applicable, shall be without further force or effect as of the date of such
estoppel certificate to the extent that (a) the same is not inconsistent in any
material respect with the facts and information disclosed by the applicable
representation or confirms the facts and circumstances that Buyer knows or is
deemed to know prior to the date hereof, and (b) Buyer is entitled to rely
thereon.

                 4.5  Limitation on Seller’s Liability. Notwithstanding anything
contained herein or in any closing document to the contrary, (a) Seller shall
have no liability to Buyer for any breach by Seller of any of its agreements,
promises, covenants, indemnities, representations or warranties set forth herein
or in the Closing Documents, unless, until and only to the extent that Buyer’s
damages, losses and claims resulting therefrom exceed the total sum of Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate, and (b) the total
liability of Seller and any of the Seller Parties for any breach of any of their
respective agreements, promises, covenants, indemnities, representations or
warranties set forth herein and in the Closing Documents shall be limited to the
aggregate sum of Five Million Dollars ($5,000,000). The terms of this Section
4.5 shall survive Closing.

                 4.6  Survival of Obligations. Notwithstanding any provision of
this Agreement to the contrary, all of the representations, warranties and
obligations under Section 4.1 and 4.2 or and any representations and warranties
made by Seller or any of the other Seller Parties for the benefit of the Buyer
in the Closing Documents shall survive until three hundred sixty-five (365) days
after the Closing Date, at which time any liability for a breach thereof shall
automatically expire, unless a written claim with respect to any such matter
setting forth the basis for such claim in reasonable detail (the “Contested
Matter”) is made prior to such three hundred sixty-five (365) day period, in
which case the liability with respect to the Contested Matter shall survive,
solely with respect to the claim so alleged, until the expiration of 180 days
after the furnishing of the written claim, at which time the liability of the
party making the representations shall automatically expire with respect
thereto, unless the other party to this Agreement has filed a lawsuit with
respect to the Contested Matter prior to such 180 day period (and if such
lawsuit is filed, the obligation with respect to the Contested Matter shall
survive until the lawsuit is resolved and Seller has satisfied any requirements
imposed by the court, at which time the liability shall automatically expire).

 

11

--------------------------------------------------------------------------------



 

ARTICLE 5 CLOSING

             5.1  Deposits Into Escrow.

                              5.1.1  Seller’s Deposits. On or before the Closing
Date, Seller shall deposit into Escrow:

                   (a)  A deed (“Deed”) in the form attached hereto as Exhibit F
transferring the Land and Improvements to Buyer.

                   (b)  Two original counterparts of a bill of sale and
assignment (the “Bill of Sale”), duly executed by Seller, assigning and
conveying to Buyer all of Seller’s right, title and interest in and to the
Personal Property. The Bill of Sale shall be in the form of Exhibit G attached
hereto;

                   (c)  Two original counterparts of an assignment and
assumption of leases (the “Assignment and Assumption of Leases”), duly executed
by Seller, assigning all of Seller’s right, title and interest in and to the
leases. The Assignment and Assumption of Leases shall be in the form of Exhibit
H attached hereto;

                   (d)  Two original counterparts of an assignment and
assumption agreement (the “Assignment and Assumption of REA”), in the form of
Exhibit I, attached hereto, duly executed by Seller, assigning to Buyer all of
Seller’s right, title and interest in and to the REA;

                   (e)  Two original counterparts of an assignment and
assumption of contracts (the “Assignment and Assumption of Contracts”), duly
executed by Seller, assigning all of Seller’s right, title and interest in and
to the Contracts. The Assignment and Assumption of Contracts shall be in the
form of Exhibit J attached hereto;

                   (f)  Seller’s form of closing statement reflecting the
Purchase Price and the prorations and adjustments set forth in this Agreement;

                   (g)  An affidavit or qualifying statement which satisfies the
requirements of Section 1445 of the Internal Revenue Code of 1986, as amended,
(the “Internal Revenue Code”) and the regulations thereunder, from Seller (the
“Seller’s Non-Foreign Affidavit”);

                   (h)  Originals of all of the estoppel certificates received
by Seller with respect to the REA or Tenant Leases (Seller shall, by such
delivery, be deemed to assign such estoppel certificates to Buyer, its assignees
and successors, notwithstanding that such estoppel certificates may not be
addressed to Buyer and were prepared for a prior purchaser; provided, however,
that Seller reserves and retains all of its rights, title and interest in and to
such estoppel certificates as provided in Section 8 of the As-Is Certificate);

 

12

--------------------------------------------------------------------------------



 

               (i)  A single form letter to the tenants advising the tenants of
the sale of the Property to Buyer and a single form letter to the parties to the
Contracts advising such parties of the sale of the Property to Buyer;

                   (j)  Evidence of the Property and Buyer not being bound by
any leasing and/or management contracts with the existing management and leasing
agent for the Property, including a certification by Seller’s agent that no
management or leasing fees or commissions are thereafter payable to it by Buyer
except with respect to specified costs approved by Buyer as set forth in this
Agreement. The certifications in such agreement shall survive Closing; and

                   (k)  Evidence of Seller’s authority to consummate the
Transaction.

                   (l)  A representation letter from Seller’s Manager in form
and substance reasonably satisfactory to Seller’s Manager and Buyer.

                              5.1.2  Buyer’s Deposits. On or before the Closing
Date, Buyer shall deposit into Escrow:

                   (a)  On or before 2:30 p.m. (Detroit time), the Cash Portion
of the Purchase Price;

                   (b)  The Promissory Note, the Second Promissory Note (if
required), the Letter of Credit, the Second Letter of Credit (if required), and
two original counterparts of the agreements and instruments described in Section
5.1.1 above which are to be executed by Buyer, each duly executed by Buyer;

                   (c)  The As-Is Certificate of Buyer required under Section
4.3 hereof;

                   (d)  The certificate of Buyer substantially in the form of
Exhibit K attached hereto (the “ERISA Certificate”) and such other documents as
Buyer may be required to deliver pursuant to the terms of Section 7.19 hereof;
and

                   (e)  Documentation to establish to Seller’s reasonable
satisfaction the due authorization of Buyer’s acquisition of the Property and
Buyer’s execution of this Agreement and the closing documents required to be
delivered by Buyer and the consummation of the Transaction.

                 5.2  Closing Conditions of Buyer. Buyer’s obligation to
purchase the Property is subject to satisfaction of each the following
conditions in all material respects (all or any of which may be waived, in whole
or in part, by Buyer in writing in its sole discretion) on or before the Closing
Date:

 

13

--------------------------------------------------------------------------------



 

                          5.2.1  Title Policy. Title Company shall be
irrevocably and unconditionally (subject only to payment of the portion of the
premiums to be paid for by Buyer), committed to issue an ALTA policy of title
insurance insuring Buyer as owner of good, marketable and indefeasible fee title
to the Land and Improvements in the form of the Pro Forma Title Policy.

                              5.2.2  Seller’s Representations and Warranties.
The representations and warranties expressly made by Seller in this Agreement
shall be true and correct on and as of the Closing Date in all material
respects.

                              5.2.3  Performance of Seller. Seller shall have
performed all covenants and obligations to be performed by it on or before the
Closing Date or such earlier date required under this Agreement.

                              5.2.4  Tenant Estoppel Certificates. Buyer shall
have received estoppel certificates from tenants satisfactory to Buyer.

                 5.3  Closing Conditions of Seller. Seller’s obligation to sell
the Property is subject to satisfaction of each the following conditions (all or
any of which may be waived, in whole or in part, by Seller in writing in its
sole discretion) on or before the Closing Date:

                              5.3.1  Performance of Buyer. Buyer shall have
performed all covenants and obligations to be performed by it on or before the
Closing Date or such earlier date required under this Agreement.

                              5.3.2  Buyer’s Representations and Warranties.
Buyer’s representations and warranties shall be true and correct on and as of
the Closing Date in all material respects.

                              5.3.3  Buyer’s Financial Condition. No petition
has been filed by or against Buyer under the federal bankruptcy code or any
similar state or federal law, whether now or hereafter existing.

                              5.3.4  Corporate Approval. Both the corporate
officers and the Law Department of The Prudential Insurance Company of America
(“Prudential”), shall have unconditionally approved the Transaction, each in
their sole and absolute discretion.

                 5.4  Prorations. All revenues and expenses of the Property
shall be pro rated between Seller and Buyer, except as otherwise provided
herein, as of the “Proration Date” in accordance with this Section 5.4. The
“Proration Date” shall be as of 11:59 p.m. on the day prior to the Closing Date.
The Buyer shall be deemed to own the Property on the Closing Date. Without
limiting the generality of the foregoing:

                              5.4.1  Rent and Tenant Charges.

                   (a)  Monthly minimum rent (“Monthly Rent”) payable by tenants
shall be adjusted as of the Proration Date, and any such rent prepaid to Seller
(including, a pro rata portion of the Monthly Rent for the month in which the
Closing occurs) shall be paid to Buyer by adjustment to the Purchase Price.

 

14

--------------------------------------------------------------------------------



 

               (b)  All tenant charges for real estate taxes, assessments,
insurance, utilities, common area maintenance and building expenses, “promotion”
and marketing fund contributions, parking, etc. (“Tenant Charges”) are billed on
an estimated basis with a year end reconciliation. For the purposes of making
allocations between Seller and Buyer, any charges or contributions payable by
parties to the REA (other than Seller), or pursuant to any easements affecting
or benefiting the Property, shall be treated the same as Tenant Charges. Tenant
Charges shall be accounted for as follows:

                       (l)  Seller shall be entitled to all Tenant Charges paid
by tenants with respect to calendar year 2005 (i.e., Tenant Charges attributable
to the period ending December 31, 2005) whether paid by tenants before or after
the Closing. Seller shall be responsible for paying all customary and normal
operating expenses of the Property through December 31, 2005 which are
recoverable as Tenant Charges under the Tenant Leases . As used in this Section
5.4.1, “tenants” means all third parties who share in or contribute to the
“Tenant Charges.”

                       (2)  On or before April 15, 2006, Seller shall prepare a
reconciliation of Tenant Charges and payments therefor for calendar year 2005
(the “Reconciliation”). Buyer agrees to cooperate with Seller in preparing such
Reconciliation and shall be responsible for sending the same to tenants. Any
Tenant Charges which are due to Seller as shown on the Reconciliation, shall be
treated as Delinquent Rent as provided in (c) below. Refunds, if any, due to
Tenants with respect to Tenant Charges for calendar year 2005, shall be paid by
Seller to Buyer.

                   (c)  Any Monthly Rent, percentage rent and Tenant Charges
(collectively, “Rent”) which are due but uncollected as of the Closing Date or
due because of the Reconciliation and which Seller is entitled to receive
hereunder (“Delinquent Rent”) shall not be adjusted (and neither Seller nor
Buyer shall receive a credit at Closing or any subsequent re-adjustment date for
such amounts), but Buyer shall remit promptly to Seller any such amounts
actually paid by tenants to Buyer after the Closing Date (only to the extent
such amounts shall be in excess of the then current rent and other rent or other
charges due to Buyer, unless the tenant specifies what charges the payment is
for, in which case Buyer shall apply such payment to the specified charges), but
in any event within ten (10) days after receipt by Buyer.

                   (d)  Buyer’s obligations with respect to such Delinquent Rent
shall be limited to using its commercially reasonable efforts to collect such
amounts. Seller shall retain all rights against former tenants in the Property
whose Tenant Leases have been terminated and possession discontinued prior to
the Closing Date. Seller shall be entitled after the Closing Date to institute
any litigation or other judicial proceedings against any tenant that is in
occupancy at the Property on the Closing Date with respect to any obligations or
liabilities of such tenant with respect to the Property or arising out of such
tenant’s occupancy thereof which constitutes Delinquent Rent, so long as Seller
does not terminate such tenant’s lease or possession of its leased premises.

                   (e)  Seller shall be entitled to all percentage rents payable
with respect to a tenant’s gross sales for any tenant lease year which ends on
or before the Proration Date. All percentage rents payable with respect to any
tenant lease year which ends within one (1) year after the Proration Date shall
be prorated as soon as such amounts are determined in proportion to the number
of days in the period of Buyer’s and Seller’s ownership based on the actual
percentage rents received by Buyer.

 

15

--------------------------------------------------------------------------------



 

               (f)  Buyer shall receive a credit against the Purchase Price for
all unapplied security deposits paid to Seller under the Tenant Leases. Seller
shall be responsible for transferring any non-cash deposits to Buyer, at
Seller’s cost, at Closing or as soon thereafter as is practical. With respect to
any security deposits which are letters of credit, Seller shall (i) deliver to
Buyer at the Closing such letters of credit, (ii) execute and deliver such other
instruments, at and after Closing, as the issuers of such letters of credit
shall reasonably require, and (iii) cooperate with Buyer at and after Closing,
to change the named beneficiary under such letters of credit to Buyer.

                   (g)  Buyer shall receive a credit against the Purchase Price
for any unapplied promotional, advertising or marketing funds for the Property
collected by Seller but not expended.

                   (h)  Cellular One Sales & Services Company entered into a
long-term ground lease with Seller pursuant to that certain Ground Lease, dated
March 8, 1993, in lieu of acquiring fee title to the property ground leased.
Upon entering into the ground lease, the tenant paid a lump sum as rent
(equivalent to the amount it would have paid to acquire fee title to the
property), and it had, and still has, no obligation to pay any rent, base or
percentage, to Seller thereafter. Thus, notwithstanding anything contained
herein to the contrary, none of the prepaid rent received by Seller pursuant to
the aforesaid ground lease shall be pro-rated between Buyer and Seller.

                   (i)  Seller shall receive a credit for the amounts prepaid to
Comerica Bank as provided in Section 4.1.3(b) of this Agreement.

                              5.4.2  Real Estate Taxes and Other Operating
Expenses. Real estate taxes shall not be prorated or adjusted. Seller shall pay
the Winter tax bill issued December 1, 2005.

                              5.4.3  Utilities. If Buyer elects to have any
utility deposits or utility escrow accounts currently held for the benefit of
Seller transferred to Buyer and remain in place after Closing for the benefit of
Buyer, Seller shall receive a credit to the Purchase Price for such deposits and
accounts at Closing.

                              5.4.4  Reimbursable Lease Expenses. At Closing,
Buyer shall reimburse Seller for any and all Reimbursable Lease Expenses (as
hereinafter defined) to the extent that the same have been paid by Seller prior
to Closing.  In addition, at Closing, (a) Buyer shall assume Seller’s
obligations to pay, when due (whether on a stated due date or accelerated) any
Reimbursable Lease Expenses incurred but unpaid as of the Closing, and (b) Buyer
hereby agrees to indemnify and hold Seller harmless from and against any and all
judgments, losses, damages, injuries, liabilities, penalties, enforcement
actions, fines, taxes, liens, encumbrances, costs or expenses (including,
without limitation, reasonable attorneys’ fees) (including reasonable attorneys’
fees, expenses and disbursements) with respect to such Reimbursable Lease
Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Buyer shall survive the Closing and shall not be merged therein.
Buyer agrees to pay to Seller for payment to The Taubman Company LLC the leasing
commissions set forth on Schedule 5.4.4 hereto if Buyer enters into any leases
with any of the tenants described on such Schedule after the Closing Date and on
or before the first anniversary of the Closing Date, which obligations of Buyer
shall survive the Closing and shall not be merged therein. “Reimbursable Lease
Expenses” shall mean, collectively, the lease expenses set forth on Schedule
5.4.4 attached hereto. Seller shall pay all lease expenses (other than
Reimbursable Lease Expenses) which remain unpaid as of the Closing with respect
to all Tenant Leases existing on the date hereof (including the tenant
improvement allowances currently due under the existing leases with Starbucks
Coffee Company, Cinemark, and Apple) which obligation shall not be subject to
the limitations set forth in Section 4.5 of this Agreement.

 

16

--------------------------------------------------------------------------------



 

                          5.4.5  Reconciliation. On the Closing Date, the
parties shall make a good faith tentative adjustment and allocation of rent,
Tenant Charges, items of additional rent payable by Tenants, and of Real Estate
Taxes and other operating expenses, based upon the information then available.
Within one hundred eighty (180) days following Closing (one year for percentage
rent), Buyer shall prepare a final reconciliation of all apportionments,
prorations and adjustments to the Purchase Price made pursuant to this
Section 5.4 and submit such reconciliation to Seller for its review and
approval, which shall not be unreasonably withheld or delayed. Based on such
reconciliation, Buyer and Seller shall determine the identity and amount of any
payments to be made between Buyer and Seller. Upon such determination, the net
amount due to either Buyer or Seller shall be paid by the other party within ten
(10) business days of demand by the party entitled to receive payment.

                              5.4.6  Maintenance of Books and Records.

                   (a)  Buyer agrees to maintain its books and records with
respect to the Property at its offices for a period of three (3) years from and
after the Closing Date. Buyer further agrees that, upon request of Seller, Buyer
shall make available to Seller copies of such books and records as they relate
to operations of the Property after the Closing Date covering the period from
Closing until two year after Closing. After Closing, upon Seller’s request,
Buyer will provide copies of any such books and records to Seller.

                   (b)  For a period of three (3) years following Closing,
Seller shall, at Buyer’s expense, provide to Buyer’s designated independent
auditor access to the books and records of the Property regarding the period for
which Buyer is obligated to have audited financial statements as required by the
Securities and Exchange Commission and/or Buyer’s auditors, to the extent that
such books, records and related information are now or hereafter in Seller’s
possession or control and relate to the period during which Seller had title to
the Property, provided, however, that Seller shall not be required by the
foregoing to provide Buyer access to any Excluded Property. Further, Seller
agrees to provide such auditor with a representation letter regarding the books
and records of the Property, which representation letter shall be in form and
substance acceptable to Seller, in its sole discretion.

                 5.5 Payment of Closing Costs.

                              5.5.1  Seller’s Costs. Seller shall bear, and
Escrow Holder shall discharge on Seller’s behalf out of the sums payable to
Seller hereunder, (a) the premium for the title policy to be issued to Buyer by
the Title Company at the Closing (excluding the premium for any upgrade of the
title policy for extended or additional coverage and any endorsements requested
by Buyer), (b) the costs of the Survey delivered by Seller to Buyer, (c) fifty
percent (50%) of Escrow Holder’s fee, if any, and (d) state and county real
estate transfer taxes.

 

17

--------------------------------------------------------------------------------



 

                          5.5.2  Buyer’s Costs. Buyer shall deposit with Escrow
Holder for disbursement by Escrow Holder, (a) the cost of the title policy to be
issued to Buyer by the Title Company at the Closing excluding the amount paid
therefor by Seller, (b) fifty percent (50%) of Escrow Holder’s fee, if any, (c)
the cost of any revisions or updates to the Survey requested by Buyer (which
amount may be paid by Buyer outside of Closing), and (d) the costs of recording
the Deed and other documents to be recorded.

                 5.6  Closing of Escrow.

                              5.6.1  Closing Agent. Pursuant to Section 6045 of
the Internal Revenue Code, Escrow Holder shall be designated the “closing agent”
hereunder and shall be solely responsible for complying with the Internal
Revenue Code with regard to reporting all settlement information to the Internal
Revenue Service.

                              5.6.2  Closing. Escrow Holder shall hold the
Closing on the Closing Date if it has received in a timely manner all the funds
and materials required to be delivered into Escrow by Buyer and Seller. The
parties shall endeavor to conduct an escrow-style closing through the Escrow
Holder so that it will not be necessary for any party to attend the Closing.

                              5.6.3  Funding, Recordation and Deliveries. To
Close the Escrow, Escrow Holder shall:

                   (a)  Deliver the Cash Portion of the Purchase Price by wire
transfer as directed by Seller.

                   (b)  Deliver to Buyer the Deed, the Bill of Sale, the
Assignment and Assumption of Leases, the Assignment and Assumption of Contracts,
the Assignment and Assumption of the REA, the Seller’s Non-Foreign Affidavit to
Buyer and the other items set forth in Section 5.1.1; and

                   (c)  Deliver to Seller the Promissory Note, Second Promissory
Note (if required), Letter of Credit, Second Letter of Credit (if required),
Bill of Sale, Assignment and Assumption of Leases, Assignment and Assumption of
Contracts, Assignment and Assumption of the REA, the As-Is Certificate, the
ERISA Certificate, the closing statement.

                 5.7  Waiver of Conditions. By closing the Transaction, Seller
and Buyer shall be conclusively deemed to have waived the benefit of any
remaining unfulfilled conditions set forth in Section 5.2 and Section 5.3.

                 5.8  Possession. Subject to the Tenant Leases and the all title
exceptions, encumbrances and restrictions of record, possession of the Property
(including, without limitation, all keys to the Property in Seller’s possession
or control) shall be delivered to Buyer upon Closing.

 

18

--------------------------------------------------------------------------------



 

ARTICLE 6 ADDITIONAL AGREEMENTS OF THE PARTIES

             6.1  Private Roads Notice. Buyer hereby acknowledges that the
Property abuts a private street or road which is not required to be maintained
by the Board of County Road Commissioners for Kent County, Michigan. In
consideration of Seller entering into this Agreement, Buyer hereby waives any
and all rights which it may have under MCLA 560.261, including, without
limitation, any right to cancel, rescind, void, or otherwise terminate this
Agreement.

                 6.2  Confidentiality. Until Closing, Buyer shall hold, and
shall cause Buyer’s employees, representatives, agents, and independent
contractors to hold, in strict confidence, and Buyer shall not disclose, and
shall prohibit Buyer’s employees, representatives, agents, and independent
contractors from disclosing, to any other person without the prior written
consent of Seller the terms of this Agreement. Notwithstanding anything to the
contrary hereinabove set forth, Buyer may disclose such information (i) on a
need-to-know basis to its employees, members of professional firms serving it or
potential lenders and potential equity participants or joint venture partners,
(ii) as any governmental agency may require in order to comply with applicable
Laws or a court order or as reasonably determined by Buyer to comply with SEC
disclosure requirements, and (iii) to the extent that such information is a
matter of public record.

                 6.3  Publicity. Seller and Buyer each hereby covenant and agree
that after the Closing, any Release issued by either Seller or Buyer shall be
subject to the review and approval of both parties (which approval shall not be
unreasonably withheld, conditioned or delayed), except to the extent required by
applicable Law or as reasonably determined by a party to comply with SEC
disclosure requirements. If either Seller or Buyer is required by applicable Law
or SEC disclosure requirements to issue a Release, such party shall, at least
two (2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review. As used herein, the term
“Release” shall mean any press release or public statement with respect to the
Transaction or this Agreement.

                 6.4  Letters of Credit. Pursuant to (i) that certain
Construction Agreement, Woodland Mall – Water Main Location, dated February 1,
2005 and (ii) that certain Construction Agreement, Woodland Mall, Water Main
Relocation, dated July 27, 2004, each identified on Schedule 4.1.2(h) attached
hereto, Seller delivered to the City of Grand Rapids, letters of credit in the
amounts of Fifteen Thousand Five Hundred Seventy-Five Dollars ($15,575) and
Eight Thousand Five Hundred Dollars ($8,500), respectively, in each case in lieu
of a one-year maintenance bond. If Buyer is asked by the City of Grand Rapids to
perform any corrective or maintenance work with respect to the relocated water
mains, Buyer shall promptly notify Seller. Buyer shall use commercially
reasonable efforts to require contractors who performed work in connection with
the water main relocations to correct their work and to perform any maintenance
work which they are obligated to perform. Buyer shall use commercially
reasonable efforts to cause the aforementioned two letters of credit to be
returned to Seller when they expire.

                 6.5  The terms of this Article 6 shall survive Closing.

19

--------------------------------------------------------------------------------



ARTICLE 7 GENERAL PROVISIONS

             7.1  Counterparts and Facsimile Signatures. This Agreement may be
signed in several counterparts, each of which shall be deemed an original, and
all such counterparts shall constitute one and the same instrument. The
signature of a party to any counterpart may be removed and attached to any other
counterpart. Any counterpart to which the signatures of all parties are attached
shall constitute an original of this Agreement.

                    Signatures to this Agreement transmitted by telecopy or
other electronic means shall be valid and effective to bind the party so
signing. Each party agrees to promptly deliver an execution original to this
Agreement with its actual signature to the other party, but a failure to do so
shall not affect the enforceability of this Agreement, it being expressly agreed
that each party to this Agreement shall be bound by its own telecopied or
electronically transmitted signature and shall accept such signature of the
other party to this Agreement.

             7.2  Entire Agreement. This Agreement contains the entire
integrated agreement between the parties respecting the subject matter of this
Agreement and supersedes all prior and contemporaneous understandings and
agreements, whether oral or in writing, between the parties respecting the
subject matter of this Agreement. There are no representations, agreements,
arrangements or understandings, oral or in writing, between or among the parties
to this Agreement relating to the subject matter of this Agreement which are not
fully expressed in this Agreement. The terms of this Agreement are intended by
the parties as a final expression of their agreement with respect to those
terms, and they may not be contradicted by evidence of any prior agreement or of
any contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement.

                 7.3  Legal Advice; Neutral Interpretation; Headings. Each party
has received independent legal advice from its attorneys with respect to the
advisability of executing this Agreement and the meaning of the provisions
hereof. The provisions of this Agreement shall be construed as to their fair
meaning, and not for or against any party based upon any attribution to such
party as the source of the language in question. Headings used in this Agreement
are for convenience of reference only and shall not be used in construing this
Agreement.

                 7.4  Choice of Law. This Agreement shall be governed by the
laws of the State of Michigan.

                 7.5  Severability. If any term, covenant, condition or
provision of this Agreement, or the application thereof to any person or
circumstance, to any extent shall be held by a court of competent jurisdiction
to be invalid, void or unenforceable, the remainder of the terms, covenants,
conditions or provisions of this Agreement, or the application thereof to any
person or circumstance, shall remain in full force and effect and in no way
shall be affected, impaired or invalidated thereby.

                 7.6  Waiver of Covenants, Conditions or Remedies. The waiver by
one party of the performance of any covenant, condition or promise under this
Agreement shall not invalidate this Agreement, nor shall it be considered a
waiver by it of any other covenant, condition or promise under this Agreement.
The waiver by either or both parties of the time for performing any act under
this Agreement shall not constitute a waiver of the time for performing any
other act or an identical act required to be performed at a later time.

 

20

--------------------------------------------------------------------------------



 

             7.7  Exhibits and Schedules. All exhibits and schedules to which
reference is made in this Agreement are deemed incorporated in this Agreement,
whether or not actually attached.

                 7.8  Amendment. This Agreement may be amended only by the
written agreement of Buyer and Seller. All amendments, changes, revisions and
discharges of this Agreement, in whole or in part, and from time to time, shall
be binding upon the parties despite any lack of legal consideration, so long as
the same shall be in writing and executed by the parties hereto.

                 7.9  Relationship of Parties. Seller and Buyer agree that their
relationship is that of seller and buyer, and that nothing contained herein
shall make either party the agent or legal representative of the other for any
purpose whatsoever, nor shall this Agreement be deemed to create any form of
business organization between the parties hereto, nor is either party granted
any right or authority to assume or create any obligation or responsibility on
behalf of the other party, nor shall either party in any way be liable for any
debt of the other.

                 7.10  No Third-Party Benefit. This Agreement is intended to
benefit only the parties hereto, and no other person or entity has or shall
acquire any rights hereunder except as set forth in Section 7.19.

                 7.11  Time of the Essence. Time shall be of the essence as to
all dates and times of performance, whether contained herein or contained in any
escrow instructions to be executed pursuant to this Agreement, and all escrow
instructions shall contain a provision to this effect.

                 7.12  Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the successors and assigns of the parties to this
Agreement.

                 7.13  Attorneys’ Fees. In the event of any litigation involving
the parties to this Agreement to enforce any provision of this Agreement, to
enforce any remedy available upon default under this Agreement, or seeking a
declaration of the rights of either party under this Agreement, the prevailing
party shall be entitled to recover from the other such attorneys’ fees and costs
as may be reasonably incurred, including the costs of reasonable investigation,
preparation and professional or expert consultation incurred by reason of such
litigation. All other attorneys’ fees and costs relating to this Agreement and
the Transaction shall be borne by the party incurring the same.

                 7.14  Brokers. Seller and Buyer each agrees to indemnify and
hold harmless the other against any Claim incurred by reason of any other
brokerage fee, commission or finder’s fee which is payable or alleged to be
payable to any broker or finder because of any agreement, act, omission or
statement of the indemnifying party. Seller shall be responsible for all fees
due Eastdil in connection with this Agreement. The provisions of this Section
7.14 shall not be limited in any way by any terms of this Agreement.

                 7.15  Manner of Giving Notice. All notices, demands, elections,
or other communications (a “Notice”) which either party is required or desires
to give to the other shall be given in writing by personal delivery, overnight
courier service, or certified mail, return receipt requested. A Notice shall be
deemed to be given for all purposes (i) when presented personally, (ii) one (1)
business day after delivery to a nationally recognized, overnight courier
service, and (iii) three (3) business days after mailing by certified mail,
return receipt requested, provided in the cases of (ii) and (iii), the addresses
are correct and the cost of the mail or courier service has been paid. The
addresses shall be as set forth below for each of the parties, provided that if
any party gives Notice of a change of name or address, Notices to that party
shall thereafter be given as requested in that Notice.

 

21

--------------------------------------------------------------------------------



 

To Buyer:


PR Woodland Limited Partnership
c/o Preit-Rubin, Inc.
The Bellevue, Third Floor
200 South Broad Street
Philadelphia, Pennsylvania 19102
Attention: Jeffrey A. Linn, Executive Vice President
Telephone #: (215) 875-0748
Telecopy #: (215) 546-0240

And

Pennsylvania Real Estate Investment Trust
The Bellevue, Third Floor
200 South Broad Street
Philadelphia, Pennsylvania 19102
Attention: Bruce Goldman, Executive Vice President
Telephone #: (215) 875-0780
Telecopy #: (215) 546-8543

And

Blank Rome LLP
One Logan Square
Philadelphia, PA 19103
Attn: Michael Pollack, Esq.
Telephone#: (215) 569-5670
Telecopy #: (215) 832-5670

 

22

--------------------------------------------------------------------------------



 

To Seller:

Woodland Shopping Center Limited Partnership
c/o The Taubman Company
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attention: Steven Eder

     and

Woodland Shopping Center Limited Partnership
The Prudential Insurance Company of America
c/o Prudential Real Estate Investors
8 Campus Drive
Fourth Floor
Arbor Circle South
Parsippany, New Jersey 07054-4493
Attention: Joanna Mulford

With copies to:

Chris B. Heaphy
General Counsel
The Taubman Company
200 East Long Lake Road
Bloomfield Hills, Michigan 48304

     and

 Martin L. Katz, Esq.
Honigman Miller Schwartz and Cohn LLP
38500 Woodward Avenue, Suite 100
Bloomfield Hills, Michigan 48304

     and

The Prudential Insurance Company of America
c/o Prudential Real Estate Investors
Two Prudential Plaza
180 North Stetson Street
Suite 3275
Chicago, Illinois 60601
Attention: Lawrence Frank

 

23

--------------------------------------------------------------------------------



 

     and

The Prudential Insurance Company of America
c/o Prudential Real Estate Investors
8 Campus Drive, 4th Floor
Arbor Circle South
Parsippany, New Jersey 07054-4493
Attention: Gregory D. Shanklin, Esq.

     and

Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
Chicago, Illinois 60606
Attention: Robert F. Messerly, Esq.

             7.16  Mutual Waivers of Jury Trial and Certain Damages. Buyer and
Seller each hereby expressly, irrevocably, fully and forever releases, waives
and relinquishes any and all right to trial by jury and all right to receive
punitive, exemplary and consequential damages from the other (or any past,
present or future partner, board member, trustee, director, officer, employee,
agent, representative, or advisor of the other) in any claim, demand, action,
suit, proceeding or cause of action in which Buyer and Seller are parties, which
in any way (directly or indirectly) arises out of, results from or relates to
any of the following, in each case whether now existing or hereafter arising and
whether based on contract or tort or any other legal basis: this Agreement; any
past, present or future act, omission, conduct or activity with respect to this
Agreement; any transaction, event or occurrence contemplated by this Agreement;
the performance of any obligation or the exercise of any right under this
Agreement; or the enforcement of this Agreement.

                 7.17  1031 Exchange. Subject to the limitations set forth in
this Section 7.17, each party hereby agrees to cooperate with the other in
connection with an exchange of the Property pursuant to Section 1031 of the
Internal Revenue Code. Such cooperation shall include acknowledging and
consenting to an assignment of this Agreement to a qualified intermediary.
Neither party shall be required to take title to any real or personal property
(other than the Property) or shall be obligated to incur any liability, cost or
expense in connection with such cooperation. Notwithstanding any provision
hereof to the contrary, in no event shall any exchange of the Property extend
the Closing Date or otherwise delay the sale contemplated under this Agreement.

                 7.18  No Recordation. Seller and Buyer each agrees that neither
this Agreement nor any memorandum or notice hereof shall be recorded and Buyer
agrees (a) not to file any notice of pendency or other instrument (other than a
judgment) against the Property or any portion thereof in connection herewith and
(b) to indemnify Seller against all claims, liabilities, obligations, damages,
losses, expenses, and/or costs (including reasonable attorneys’ fees, expenses
and disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument.

 

24

--------------------------------------------------------------------------------



 

             7.19  ERISA.

                              7.19.1  Buyer hereby acknowledges that Prudential
has informed Buyer of the following:

                                           (a)  Prudential’s interest in Seller
is allocated entirely to a Separate Account. Plans invest in the Separate
Account.

                                           (b)  The assets of the Separate
Account are deemed plan assets under ERISA. Each of the Plans whose interest in
the Separate Account exceeds 10% of the total assets of the Separate Account is
identified on Exhibit L attached hereto and incorporated herein by this
reference.

                                           (c)  The Property is subject to the
prohibited transaction restrictions of ERISA and the Internal Revenue Code,
prohibiting certain transactions between a plan and a “party in interest” (or
“disqualified person”) as those terms are defined in Section 3(14) of ERISA, or
Section 4975(e)(2) of the Internal Revenue Code, respectively.

                              7.19.2  Buyer represents and warrants to Seller
and Prudential that:

                                           (a)  Buyer is not an employee benefit
plan subject to the provisions of Title IV of ERISA or subject to the minimum
funding standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of
the Internal Revenue Code or Section 302 of ERISA, and none of the assets of
Buyer constitute or will constitute assets of any such employee benefit plans
subject to Part 4, Subtitle B, Title I of ERISA.

                                           (b)  Buyer is not a “governmental
plan” within the meaning of Section 3(32) of ERISA, and the funds used by Buyer
to acquire the Property are not subject to state statutes regulating investments
of and fiduciary obligations with respect to governmental plans.

                                           (c)  Buyer is not a Separate Account,
or an “affiliate” of Prudential as defined in Section IV(b) of PTE 90-1.

                                           (d)  Buyer is not a “party in
interest” (as that term is defined in Section 3(14) of ERISA) with respect to
any of the Plans listed on Exhibit L.

                              7.19.3  Buyer hereby agrees to execute such
documents or provide such information as Seller or Prudential may require in
connection with the Transaction or to otherwise permit Seller and Prudential to
determine whether: (i) the Transaction would constitute a prohibited transaction
under ERISA or any applicable similar prohibition under state laws, (ii) the
Transaction is otherwise in full compliance with ERISA and such applicable
similar state laws, and (iii) Seller or Prudential would be in violation of
ERISA or any applicable similar state laws by complying with this Agreement or
by closing the Transaction.

                              7.19.4  Notwithstanding any provision in this
Agreement to the contrary, the representations, warranties, covenants and
agreements set forth in this Section 7.19 are intended to inure to the benefit
of both Seller and Prudential and Prudential shall be entitled to rely hereon
and enforce the provisions hereof.

                 7.20  Survival. None of the terms of this Agreement shall
survive the Closing, and the delivery of the Deed and the acceptance thereof by
Buyer shall affect a merger, and be deemed full performance and discharge of
every obligation on the part of Buyer and Seller to be performed hereunder;
provided, however, that Section 1.1.3 (to the extent of Seller’s obligation to
cooperate in the delivery of any included Personal Property not delivered at
Closing), all of Article 4, Section 5.4, Section 5.5, all of Article 6, and all
of Article 7, shall survive the Closing and shall not be merged therein.

[remainder of page intentionally blank]

25

--------------------------------------------------------------------------------



 

                          IN WITNESS WHEREOF, the parties have duly executed
this Agreement as of the day and year first above written.

    SELLER:             WOODLAND SHOPPING CENTER LIMITED PARTNERSHIP,
a Delaware limited partnership             By: Woodland GP, Inc., a Delaware
corporation, sole general partner                       By: /s/ Steven E. Eder  
    Name: Steven E. Eder       Its: Vice President                       By: /s/
Lawrence J. Frank       Name: Lawrence J. Frank       Its: Vice President

     [signatures continued on following page]

Schedule 5.4.4, Page 26

--------------------------------------------------------------------------------



 

  BUYER:         PR WOODLAND LIMITED PARTNERSHIP, a Delaware limited partnership
        By: PR Woodland General, LLC, a Delaware limited
liability company, general partner                 By: PREIT Associates, L.P., a
Delaware limited
partnership, sole member                  By: Pennsylvania Real Estate
Investment
Trust, its general partner                   By: /s/ Jeffrey A.
Linn                                       Name: Jeffrey A. Linn         Title:
Executive Vice President          

Schedule 5.4.4, Page 27

--------------------------------------------------------------------------------